DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Examiner believes line should read, “generate fourth status information in.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerone (US 2012/0146538) in view of Stockburger et al. (US 2013/0293149).
Figures 1 and 3 of Nerone discloses a light source and method of detecting a status of a three-way socket comprising:
(1) regarding Claims 1 and 14:
a lighting load (108, 300); 
a housing that is configured to enclose the lighting load ([0002] and [0017] shows socket); 
a threaded base that is connected to the housing and is configured to be installed in a three-way screw-in socket for receiving an alternating-current (AC) line voltage ([0002] and [0003] and Fig 3); 
a load regulation circuit (100) that is configured to control power delivered to the lighting load ([0016], [0017] and Fig 2); and 
a control circuit (U1) that is configured to control the load regulation circuit to control the power delivered to the lighting load ([0002], [0003] and [0021]), the control circuit further configured to: generate a first status information that is based on a first presence of the AC line voltage at the three-way screw-in socket and not a second presence of the AC line voltage at the three-way screw-in socket ([0018], [0032-0034], and Fig 4); generate a second status information that is based on the second presence of the AC line voltage at the three-way screw-in socket and not the first presence ([0018], [0032-0034], and Fig 4); and generate a third status information that is based on the first and the second presence of the AC line voltage at the three-way screw-in socket ([0018], [0032-0034], and Fig 4).
However, Nerone does not disclose a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the wireless communication circuit transmits a message that is related to at least on of the first, second, or third status information.
Stockburger, in the same field of endeavor, discloses:
a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the control circuit is configured to cause the wireless communication circuit to transmit a message that is related to at least one of the first, second, or third status information ([0075-0076]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Stockburger et al. into the device of Nerone in order to improve lighting by providing synchronization as taught by Stockburger at al. ([0078]).
	(2) regarding Claims 2 and 15:
		The combination of Nerone and Stockburger further discloses:
	wherein the control circuit is configured to cause the load regulation circuit to change an operating characteristic of the lighting load in accordance with at least one of the first, second, or third status information ([0003], [0018], [0021] of Nerone-dimming is an operating characteristic).
(3) regarding Claims 3 and 16:
		The combination of Nerone and Stockburger further discloses:
	wherein the operating characteristic is an intensity of the lighting load, and the control circuit is configured to regulate an amount of power delivered to the lighting load to adjust the intensity of the lighting load in accordance with at least one of the first, second, or third status information ([0003], [0018], [0021] of Nerone).
(4) regarding Claim 4:
		The combination of Nerone and Stockburger further discloses:
	wherein the control circuit is configured to adjust the intensity of the lighting load to first, second, and third preset intensities in response to the generation of the first, second, and third status information, respectively ([0003], [0018], [0021], [0035] of Nerone).
(5) regarding Claim 6:
		Nerone further discloses:
	wherein the control circuit is configured to generate fourth status information (410) is response to not detecting the first presence and the second presence, and cause the circuit to transmit a message that is related to at least one of the first, second, third, or fourth status information ([0018], [0032-0034], and Fig 4 of Nerone).
Stockburger, in the same field of endeavor, discloses:
a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the control circuit is configured to cause the wireless communication circuit to transmit a message that is related to at least one of the first, second, or third status information ([0075-0076] of Stockburger).
(6) regarding Claim 7:
		The combination of Nerone and Stockburger further discloses:
	wherein the control circuit is configured to turn the lighting load off in response to the generation of the fourth status information ([0018], [0032-0034], and Fig 4 of Nerone).
(7) regarding Claim 8:
	Stockburger, in the same field of endeavor, discloses:
wherein the control circuit is further configured to cause the wireless communication circuit to transmit the message to a second device that is associated with the light source ([0060], [0077]).
(8) regarding Claims 9 and 19:
Stockburger, in the same field of endeavor, discloses:
wherein the second device comprises a lighting control device and a second lighting load that is controlled by the lighting control device ([0075], [0077] and Fig 2),
and wherein the message includes a command that causes the second lighting load to be synchronized with the lighting load of the light source ([0075], [0077] and Fig 2).
(9) regarding Claim 10:
		The combination of Nerone and Stockburger further discloses:
wherein the threaded base includes first, second, and third electrical connection portions that electrically connect the light source, via the three-way screw-in socket, to an alternating current (AC) power source for receiving the AC line voltage ([0018], [0019] and Fig 3 of Nerone).
(10) regarding Claim 12:
		The combination of Nerone and Stockburger further discloses:
wherein the housing is configured to permit light from the lighting load to shine through a portion of the housing (See Fig 3 of Nerone).
(11) regarding Claim 13:
		Nerone further discloses:
		wherein the control circuit is configured to receive, a message including a command ([0018], [0032-0034], and Fig 4-status information), and cause the load regulation circuit to change an operating characteristic of the lighting load in accordance with the command in the received message ([0003], [0018], [0021] of Nerone-dimming is an operating characteristic)
However, Nerone does not disclose a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the wireless communication circuit transmits a message that is related to at least one of the first, second, or third status information.
Stockburger, in the same field of endeavor, discloses:
a wireless communication circuit that is configured to transmit messages via wireless signals; and wherein the control circuit is configured to cause the wireless communication circuit to transmit a message that is related to at least one of the first, second, or third status information ([0075-0076]).
(12) regarding Claim 18:
		The combination of Nerone and Stockburger further discloses:
	wherein the message includes a preset intensity that is associated with the status information ([0018] and Fig 4-low, med and high for different light intensities set from minimum to maximum light output).
(14) regarding Claim 20:
Nerone does not disclose the control circuit causing the communication circuit to transmit the message to a second device.
		Stockburger discloses:
	wherein the control circuit is further configured to cause the communication circuit to transmit the message to a second device that is associated with the control device ([0075]-[0076]).
2.	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerone (US 2012/0146538) in view of Stockburger et al. (US 2013/0293149) as applied to Claim 2 above, further in view of Chou (US 2014/0042920).
(5) regarding Claims 5 and 17:
The combination of Nerone and Stockburger discloses all of the subject matter above:
However the combination does not disclose an operating characteristic being color.
Chou, in the same field of endeavor, discloses:
	wherein the operating characteristic is a color of the lighting load, and the control circuit is configured to adjust the color of the lighting load in accordance with at least one of the first, second, or third status information ([0010]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color changing features of Chou into the device of the combination of Nerone and Stockburger in order to increase lamp utility and improve user experience control as taught by Chou).
3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nerone (US 2012/0146538) in view of Stockburger et al. (US 2013/0293149) as evidenced by Lin et al. (US 2014/0152187).
(10) regarding Claim 11:
		The combination of Nerone and Stockburger further discloses:
wherein the first and second electrical connection portions are configured to be coupled to a hot side of the AC power source, and the third electrical connection portion is configured to be coupled to a neutral side of the AC power source ([0018], [0019] and Figs 3 and 4 of Nerone-it is inherent that a three-way switch circuit for driving a light source has these connections see Fig 2A [0020]-of Lin and MPEP 2131.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844